OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end:December 31, 2011 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: U.S. equity investors enjoyed another period of generally rising stock prices during the first half of 2011. Schwartz Value Fund was up 5.4%, versus 6.4% for the Fund’s benchmark, the Russell 1000 Index. The Fund’s longer-term performance is as follows: Compound Annual Rate of Return For Periods Ended 6/30/11 3 years 10 years Schwartz Value Fund 6.7% 5.0% Russell 1000 Index 3.7% 3.2% Dow Jones Industrial Average 6.1% 4.2% S&P 500 Index 3.3% 2.7% The Fund’s biggest winner so far in 2011 was H&R Block, Inc. You may recall that we established a position in H&R Block, Inc. last year at this time, and wrote about its unrecognized investment merits. The company’s unrecognized value is now more appreciated in the marketplace. It topped our list of best-performing stocks during the first half of 2011. H&R Block, Inc. Financial Services +55.9% Patterson-UTI Energy, Inc. Energy Equipment & Services +53.7% MasterCard, Inc. Financial Services +34.6% Dell, Inc. Computer & Networking Equipment +25.8% Exxon Mobil Corporation Integrated Oil & Gas +19.3% The five biggest detractors from performance have been large-capitalization technology companies. Cisco Systems, Inc. Communication & Networking Equipment -22.6% Applied Materials, Inc. Semiconductor Capital Equipment -13.7% Hewlett-Packard Company Computer & Networking Equipment -13.5% Nintendo Company Ltd. Video Game Hardware and Software -9.1% Microsoft Corporation PC Software & Services -5.4% Despite their continued growth and profitability with enormous free cash flow generation and rock-solid balance sheets, most investors don’t seem to care, as their share prices continue to languish with single-digit price/earnings ratios (P-Es). We believe these neglected stocks are very cheap and safe investments at their current depressed prices. 1 During the past 6 months, we sold 5 issues from the portfolio due to their stock prices appreciating substantially. These companies were Accenture PLC (ACN), The Chubb Corporation (CB), Nestlé S.A. (NSRGY), PICO Holdings, Inc. (PICO), and Verizon Communications, Inc. (VZ). The proceeds from these sales were added to what we consider to be other attractively priced stocks in the portfolio and several new holdings. In our opinion, the best values today are in large capitalization companies. We added to our positions in Cisco Systems Inc. (CSCO), Hewlett-Packard Company (HPQ), Johnson & Johnson (JNJ), and Microsoft Corporation (MSFT). We also established 12 new positions during the first half of the year and we believe these new positions strengthened the portfolio from a quality standpoint. The changes also reduced the Fund’s average P-E ratio, improved diversification and increased the portfolio’s average market capitalization. An example of our effort to lower the risk profile of the portfolio: we sold Accenture PLC (ACN) at 22x earnings and purchased Hewlett-Packard Company (HPQ) at 8x earnings. Other new stock purchases include: • Applied Materials, Inc. (AMAT) – The world’s largest manufacturer of semiconductor wafer fabrication equipment. Even though the business has rebounded from the 2008 recession, the company’s stock price has languished near a two-year low. We believe this $20 billion market capitalization stock is a real bargain. The company has a dominant market position, a clean balance sheet, pays a 2% dividend, and currently trades near an all-time low P-E of 10x. • Becton, Dickinson and Company (BDX) – Founded in 1897, the company develops, manufactures and sells a broad array of medical devices. A large and diverse portfolio of proprietary and innovative products enables the company to generate consistent growth with excellent profitability. Management has demonstrated a history of wise capital allocation, with an active share repurchase program and dividend payments that have been increased regularly for many years. • The Clorox Company (CLX) – A well-managed consumer products company, focused on cleaning and household items. 70% of the company’s products hold the #1 market share in their category. Well known, leading brands include Clorox, Pine-Sol, and Glad Trash Bags. Although not a rapid grower, the company has a long history of steadily rising sales and earnings, has increased its dividend every year since 1977 (current yield 3.5%), and is further committed to creating shareholder value through consistent share repurchases. We are pleased to report that as of June 30, 2011, the Fund has an Overall Morningstar Rating* of 4 stars among 1,675 Large-Blend funds, which is the second highest rating by Morningstar. Thanks for being a shareholder in the Schwartz Value Fund. With best regards, George P. Schwartz, CFA Co-Portfolio Manager Timothy S. Schwartz, CFA Co-Portfolio Manager June 30, 2011 2 *Source: Morningstar 6-30-11. Schwartz Value Fund was rated 5 stars for the 3 year, 2 stars for the 5 year and 4 stars for 10 year periods ended June 30, 2011 out of 1,675, 1434 and 813 Large Blend Funds, respectively. For each fund with at least a 3-year history, Morningstar calculates a risk-adjusted measure that accounts for variation in a fund’s monthly performance (including the effects of all sales charges), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of each category receive a Morningstar Rating™ of 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. 2011, ©Morningstar, Inc. All rights reserved. The information contained herein is proprietary to Morningstar and/or its content providers, may not be copied or distributed and is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS June 30, 2011 (Unaudited) Shares Company Market Value % of Net Assets Johnson & Johnson $ 5.8% Unico American Corporation 5.4% Microsoft Corporation 5.1% Exxon Mobil Corporation 4.9% Cisco Systems, Inc. 4.7% SPDR Gold Trust 4.4% Hewlett-Packard Company 4.4% Applied Materials, Inc. 3.9% Dell, Inc. 3.8% Broadridge Financial Solutions, Inc. 3.6% ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Exchange-Traded Funds % Open-End Funds % Cash Equivalents, Other Assets and Liabilities % % 4 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS — 93.2% Shares MarketValue Consumer Discretionary — 0.4% Diversified Consumer Services — 0.1% Strayer Education, Inc. $
